      Case 6:19-cv-00391-ADA-JCM Document 8 Filed 09/19/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


DISABILITY RIGHTS TEXAS,                      §
             Plaintiff.                       §
                                              §          CIVIL NO. 6-19-CV-000391-ADA
v.                                            §
                                              §
RICHARD ALFORD, IN HIS                        §
OFFICIAL CAPACITY AS THE                      §
WARDEN OF JACK HARWELL                        §
DETENTION CENTER, DEVELOPED
AND OPERATED BY
SOUTHWESTERN CORRECTIONAL,
L.L.C., DBA, LASALLE SOUTHWEST
CORRECTIONS;
               Defendant.


      ORDER GRANTING AGREED STIPULATION OF DISMISSAL WITHOUT
                           PREJUDICE

      The Court, having considered the parties’ Stipulation of Dismissal of Plaintiff Disability

Rights Texas under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby DISMISSES this

matter WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that each party shall bear its own costs and fees.

SIGNED this 19th day of September 2019.




                                   ALAN D ALBRIGHT
                                   UNITED STATES DISTRICT JUDGE
